Exhibit 10.2

FIRST AMENDMENT TO OMNIBUS AGREEMENT

This First Amendment to Omnibus Agreement (this “Amendment”) is made and entered
into as of January 31, 2013 by and among Hi-Crush Partners LP, a Delaware
limited partnership (the “Partnership”), Hi-Crush GP LLC, a Delaware limited
liability company and the general partner of the Partnership (the “General
Partner”) and Hi-Crush Proppants LLC, a Delaware limited liability company
(“Proppants”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in that certain Omnibus Agreement, entered into
effective as of August 20, 2012 (the “Omnibus Agreement”), by and among the
Partnership, the General Partner and Proppants (each a “Party,” and together,
the “Parties”).

RECITALS:

WHEREAS, Section 6.6 of the Omnibus Agreement provides that such agreement may
be amended or modified from time to time by the written agreement of all of the
Parties; and

WHEREAS, pursuant to the foregoing authority, and in connection with the
contribution transactions described in that certain Contribution Agreement,
dated as of January 31, 2013, by and among the Sponsor, the Partnership and
Hi-Crush Augusta LLC, the Parties desire to amend the Omnibus Agreement such
that Proppants will forego the assignment contemplated by Article 4 of the
Omnibus Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
conditions and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

Section 1. Amendments to Omnibus Agreement

(a) Amendment to Section 1.1. The following definition of “Assignment Date” is
hereby added:

“Assignment Date” means May 1, 2013.

(b) Amendment to Article 4. Article 4 is hereby deleted in its entirety and
replaced with the following:

“[Reserved]”

Section 2. General Provisions.

(a) Amendment or Modification. No amendment or modification of this Amendment
shall be valid unless such amendment or modification is made in accordance with
Section 6.6 of the Omnibus Agreement.



--------------------------------------------------------------------------------

(b) Counterparts. This Amendment may be executed in two or more counterparts,
and by facsimile, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

(c) Governing Law. This Amendment shall be subject to and governed by the laws
of the State of Texas, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Amendment to the laws of
another state. Each Party hereby submits to the jurisdiction of the state and
federal courts in the State of Texas and to venue in Texas.

(d) Partial Invalidity. If any term, provision, covenant or condition of this
Amendment is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the rest of this Amendment shall remain in full force and effect
and in no way be affected, impaired or invalidated.

(e) Effect of the Amendment. Except as amended by this Amendment, all other
terms of the Omnibus Agreement shall continue in full force and effect and
remain unchanged and are hereby confirmed in all respects by each Party.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the date first mentioned above.

 

HI-CRUSH PARTNERS LP By:   Hi-Crush GP LLC, its general partner   By:  

/s/ Robert E. Rasmus

  Name:   Robert E. Rasmus   Title:   Co-Chief Executive Officer HI-CRUSH GP LLC
By:  

/s/ Robert E. Rasmus

Name:   Robert E. Rasmus Title:   Co-Chief Executive Officer HI-CRUSH PROPPANTS
LLC By:  

/s/ Robert E. Rasmus

Name:   Robert E. Rasmus Title:   Co-Chief Executive Officer

FIRST AMENDMENT TO OMNIBUS AGREEMENT